Case 1:20-cv-01211-PLM-SJB ECF No. 12, PageID.22 Filed 03/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

DERRICK LEE SMITH,

                     Plaintiff,                     Case No. 1:20-cv-1211

v.                                                  Honorable Paul L. Maloney

HEIDI WASHINGTON et al.,

                     Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:   March 2, 2021                               /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
